DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Claims 1-20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-20 under 35 USC § 103 in the previous office action is withdrawn in response to Applicant’s arguments and amendments to claims 1, 11 and 17.
	Response to Arguments
Applicant’s arguments, see pages 11-12 filed on 12/07/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-20 has been withdrawn. 
With regard to the 35 U.S.C. 112, first paragraph (or 112 paragraph a) of claims 1-20. Applicant's arguments have been fully considered but they are not persuasive. 
The applicant argues with respect to the 112 rejection: that “Applicant's specification clearly describes different types of models, including "Machine Learning models, parametric models, or any other technically feasible type of model that reflects time-varying behavior." Examiner respectfully disagrees. The specification does not explain what event models is used (i.e. which mathematical/statistical approach is used of all the machine learning models) in order to determine the electrical pattern characteristics of a specific device. Paragraph 50 describes that “Event models 412 can include Machine Learning models, parametric models, or any other technically feasible type of model that reflects time-varying behavior. Event models 412 are discussed in greater detail below in conjunction with FIG. 5.” But does not describe which event models is apply in order to determine the electrical pattern characteristics of a specific device. Thus applicant’s amendments do not overcome the 112 a deficiency in the specification as outlined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph (or 112 paragraph a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 (claims 11 and 17 are similar) recites features which do not have adequate written description.  
These are: “identifying, based on a first event associated with a first pattern or resource usage indicated in the first real-time metrology data, a first event model included in a library of event models representing patterns of resource usage”

(While the applicant has cancelled the term “machine learning” from the claims, this does not obviate the basis for the rejection, because the issue lies within the specification regarding the failure to describe the claimed model, i.e. event models as described in a verbatim manner).
	The specification discusses a single model being identified as shown here from Figure 5:
                           
    PNG
    media_image1.png
    421
    603
    media_image1.png
    Greyscale
 
	The model is further described here from the specification:


    PNG
    media_image2.png
    479
    1352
    media_image2.png
    Greyscale

	
This single example of detecting a wattage decrease before being turned on does encompass the genus encompassed by the claim.  The specification does not explain how this approach would be applied to other devices (do all devices have a drop off voltage at start that is characteristic of an individual device? – the specification discusses a “signature” which implies it is more than just an initial voltage drop, but a specific pattern.).  Further the claim and specification state that the pattern is learned through machine learning, however the given example of detecting a wattage drop at start is not disclosed as being the output of a machine learning algorithm, rather it appears more like a manual step to observe what the wattage is doing at startup of the device.  The specification does not explain what event models is used (i.e. which mathematical/statistical approach is used of all the machine learning models) in order to determine the electrical pattern characteristics of a specific device. Paragraph 50 describes that “Event models 412 can include Machine Learning models, parametric models, or any other technically feasible type of model that reflects time-varying behavior. Event models 412 are discussed in greater detail below in conjunction with FIG. 5.” But does not describe which event models is apply in order to determine the electrical pattern characteristics of a specific device.
Part of the problem the system purports to solve is how to identify a particular electrical device in an automatic fashion.  This is achieved by the application of “machine learning” in order to identify a pattern which identifies a specific device.
There are a large variety of mathematical models which could be applied in order to model electrical characteristics.  These include Bayesian (this is used by Lee, cited below), Markov models (i.e. due to the use of state transitions to model various operating states including on and off), regression (e.g. logistic to model on/off states).  Additionally there are a very large number of pattern matching techniques in machine learning that can be used to classify or segment these models.
It is not clear from the specification whether there is one approach used to model the devices and a second approach used to classify a device given a set of models has been developed.
Thus, the specification does not actually disclose or show what event models the applicants developed using “machine learning algorithms” or “AI” in order to provide the claimed modelling which models and identifies a particular electrical device.  The specifications generic discussion regarding “machine learning” or “AI” merely provides verbatim support for how the inventors intended the function be performed.  Similarly saying these techniques can be used further fails to meet the applicant’s burden for providing an adequate written description to disclose how they solved the problem that the specification purports to solve.

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st (or paragraph a) written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph (or paragraph a) statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm or modelling approach for the modelling as described above.   
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the “machine learning”, “event model” or “AI” as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or paragraph a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph (or paragraph a).  
Given the broad array of electrical devices that could fail within a smart network, the applicant’s disclosure of a single example fails to provide adequate written description support when the genus encompassed by the claims is much broader.  See MPEP 2161.01:

    PNG
    media_image3.png
    185
    788
    media_image3.png
    Greyscale

Thus Claims 1, 11 and 17 are rejected under 112(a).  The respective dependent claims inherit the deficiency of their parent claim.










Conclusion             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623